DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/13/2020. As indicated by the amendment: claims 21 and 30 have been amended, duplicate claim 21 has been cancelled, and new claims 39-41 have bee added. In response to the amendment of claim 30, its rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, has been withdrawn. Claims 21-41 are presently pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 25, 26, 28, 29 and 39-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 2014/0180063 A1).
Regarding claim 21, Zhao discloses a method for navigating a luminal network, the method comprising: positioning a working end (111; Figs. 1 and 2) of an endoscopic based on control information corresponding to user inputs of a commanded articulation of a working end of the endoscopic tool and commanded insertion of the endoscopic tool (par. [0035], [0054]-[0057] and [0064]-0069]); at the branched location, capturing images at the working end (111) of the endoscopic tool (110) from a camera (141; par. [0032]; Figs. 1 and 8-12); comparing features from the images captured at the working end (111) of the endoscopic tool (110) from the camera (141) to corresponding features from a pre-generated computer model of the branched location (par. [0046, [0047], [0049], [0061] and [0062]); and based at least in part on the comparison and the control information, registering the position of the endoscopic tool within the computer model of the luminal network (par. [0046], [0047], [0054]-[0057] and [0063]-0064]; Fig. 5).
Regarding claim 22, Zhao discloses the method of claim 21, further comprising tracking rotation of the endoscopic tool (par. [0068]).
Regarding claim 25, Zhao discloses the method of claim 21, wherein the branched location is at the base of the trachea (par. [0042]; Fig. 4).
Regarding claim 26, Zhao discloses the method of claim 21, further comprising advancing the endoscopic tool into a bronchial tube extending from the branched location (par. [0042]; Fig. 4).
Regarding claim 28, Zhao discloses the method of claim 26, further comprising tracking the advancement of the endoscopic tool into the bronchial tube using an insertion length of the endoscopic tube into the luminal network (par. [0065]).
Regarding claim 29, Zhao discloses the method of claim 21, further capturing images at the working end of the endoscopic tool from the camera on more than one bronchial tube extending form the branched location (Figs. 8-13; par. [0052]).
Regarding claim 39, Zhao discloses the method of claim 21, wherein comparing features from the images captured at the working end of the endoscopic tool comprises comparing cross-sectional views of the branched location (Figs. 5, 6 and 9-12; par. [0046], [0047], [0049], [0061], [0062] and [0070]).
Regarding claim 40, Zhao discloses the method of claim 21, wherein capturing the images at the working end of the endoscopic tool from the camera comprises capturing a sequence of images with the camera (par. [0049] and [0061]), and the method further comprises: identifying one or more features within the sequence of images (par. [0047], [0063], [0070] and [0076]); and tracking the one or more features between images of the sequence images to determine rotational motion of the camera (par. [0067], [0068] and [0080]); and determining a change in a roll orientation of the endoscopic tool based on the determined rotational motion of the camera (par. [0067], [0068] and [0080]).
Regarding claim 41, Zhao discloses the method of claim 21, further comprising matching positional information derived from a position sensor on the endoscopic tool obtained during the positioning of the working end of an endoscopic tool at a branched location in a luminal network with a portion of the pre-generated computer model to register a coordinate frame of the positional information to a coordinate frame of the pre-generated computer model (par. [0046], [0047], [0065], and [0066])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to the claims above, in view of Massetti (US 2014/0375784 A1).
Regarding claim 23, Zhao discloses the method of claim 22, but does not specifically disclose wherein tracking the rotation of the endoscopic tool comprises receiving information from an accelerometer. Although Zhao discloses tracking the rotation of the endoscopic tool with a sensor ([par. [0068]), it does not specifically disclose that the sensor is an accelerometer. Massetti teaches an analogous endoscopic tool for tracking within a body, wherein an accelerometer (162; par. [0028]-[0030]) is used to track rotation of the endoscopic tool. It would have been obvious to one having ordinary skill in the art to have used the accelerometer of Massetti as the sensor of Zhao to track rotation of the endoscopic tool as is generally known in the art. 

Claims 24, 27, 30-32 and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, as applied to the claims above, in view of Allenby et al. (US 2016/0192860 A1).
Regarding claim 24, Zhao discloses the method of claim 22, but does not specifically disclose wherein tracking the rotation of the endoscopic tool comprises receiving information from an EM tracker. Although Zhao discloses tracking the rotation of the endoscopic tool with a sensor ([par. [0068]), it does not specifically disclose that the sensor is an EM tracker. Allenby teaches an analogous system and method, wherein an EM tracker (par. [0039]) is used to track rotation of the endoscopic tool. It would have been obvious to one having ordinary skill in the art to have used the EM tracker of Allenby as the sensor of Zhao to track rotation of the endoscopic tool as is generally known in the art.
Regarding claim 27, Zhao discloses the method of claim 26, but does not specifically disclose it further comprising tracking the advancement of the endoscopic tool into the bronchial tube with an EM tracker. Although Zhao discloses tracking the rotation of the endoscopic tool with a sensor ([par. [0068]), it does not specifically disclose that the sensor is an EM tracker. Allenby teaches an analogous system and method, wherein an EM tracker (par. [0039]) is used to track rotation of the endoscopic tool. It would have been obvious to one having ordinary skill in the art to have used the EM tracker of Allenby as the sensor of Zhao to track rotation of the endoscopic tool as is generally known in the art.
Regarding claim 30, Zhao discloses a medical system for bronchoscopy, the system comprising: an endoscope (110; Fig. 2) comprising an elongated body configured to be inserted into and navigated through bronchial lumens of a patient (Fig. 4), wherein a distal end of the elongated body of the endoscope is articulable (112; par. [0033]); one or more processors (130/140/150/160; Fig. 2) configured to: based on control information corresponding to user inputs of a commanded articulation of a working end of the endoscopic tool and commanded insertion of the endoscopic tool (par. [0035], [0054]-[0057] and [0064]-0069]); at the branched location, capture images at the working end (111) of the endoscopic tool (110) from a camera (141; par. [0032]; Fig. 2); compare features from the images captured at the working end (111) of the endoscopic tool (110) from the camera (141) to corresponding features from a pre-generated computer model of the branched location (par. [0046, [0047], [0049], [0061] and [0062]); and based at least in part on the comparison of the corresponding features from the pre-generated computer model of the branched location and the images captured at the branched location and further based on the control information, register the position of the endoscopic tool within the computer model of the luminal network (par. [0046], [0047], [0054]-[0057] and [0063]-0064]; Fig. 5).
Zhao teaches teleoperating the endoscopic tool (110) using an interface (170) that includes actuators for actuating cables in the endoscopic tool (110) to steer its tip (112) as well as an actuator for moving the entire endoscopic tool (110) forward and backward so that it may be inserted into and retracted out of a patient through an entry a moveable system cart and that the endoscope is removably coupled to the robotic arm. Allenby teaches an analogous teleoperational system comprising a robotic arm (102; par. [0021]) coupled to the moveable system cart  (par. [0028] – teleoperation arm cart) and that the endoscope (200) is removably coupled (par. [0041]) to the robotic arm (102). It would have been obvious to one having ordinary skill in the art to have included the robotic arm of Allenby to the system of Zhao in order to teleoperate the teleoperable endoscope of Zhao (par. [0035])
Regarding claim 31, Zhao in view of Allenby disclose the system of claim 30, wherein the one or more processors (130/140/150/160; Fig. 2) are configured to compare cross-sectional views of the branched location (Figs. 5, 6 and 9-12; par. [0049] and [0070]).
Regarding claim 32, Zhao in view of Allenby disclose the system of claim 31, wherein the one or more processors (130/140/150/160; Fig. 2) are configured to track the rotation of the endoscopic tool (par. [0068]).
Regarding claim 34, Zhao in view of Allenby disclose the system of claim 32, wherein the one or more processors (130/140/150/160; Fig. 2) are configured to receive information from an EM tracker (Allenby: par. [0039]) to track the rotation of the endoscopic tool.
Regarding claim 35, Zhao in view of Allenby disclose the system of claim 30, wherein the branched location is at the base of the trachea (Figs. 4 and 8; par. [0042]).
Regarding claim 36, Zhao in view of Allenby disclose the system of claim 30, wherein the one or more processors (130/140/150/160; Fig. 2) are configured to advance the endoscopic tool into a bronchial tube extending from the branched location (Fig. 4; par. [0042]).
Regarding claim 37, Zhao in view of Allenby disclose the system of claim 36, wherein the one or more processors (130/140/150/160; Fig. 2) are configured to track the advancement of the endoscopic tool into the bronchial tube with an EM tracker (Allenby: par. [0039]).
Regarding claim 38, Zhao in view of Allenby disclose the system of claim 37, wherein the one or more processors (130/140/150/160; Fig. 2) are configured to track the advancement of the endoscopic tool (110) into the bronchial tube using an insertion length of the endoscopic tube into the luminal network (par. [0065]).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Allenby as applied to claim 32 above, and further in view of Massetti (US 2014/0375784 A1).
Regarding claim 33, Zhao in view of Allenby disclose the system of claim 32, but does not specifically disclose wherein the one or more processors are configured to receive information from an accelerometer to track the rotation of the endoscopic tool. Although Zhao discloses tracking the rotation of the endoscopic tool with a sensor ([par. [0068]), it does not specifically disclose that the sensor is an accelerometer. Massetti . 

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. Applicant contends that Zhao does not disclose “registration based on ‘comparing features from the images captured at the working end of the endoscopic tool from the camera corresponding to features from a pre-generated computer model of the branched location’ and also based on “control information corresponding to user inputs of commanded articulation of a working end of the endoscopic tool and commended insertion of the endoscopic tool’” (Remarks at page 4). The Examiner respectfully disagrees. As discussed above, Zhao discloses registration based on comparing features from the images captured at the working end (111) of the endoscopic tool (110) from the camera (141) to corresponding features from a pre-generated computer model of the branched location (par. [0046, [0047], [0049], [0061] and [0062]); and based at least in part on the comparison and the control information, registering the position of the endoscopic tool within the computer model of the luminal network (par. [0046], [0047], [0054]-[0057] and [0063]-0064]; Fig. 5). Specifically, Zhao discloses uses control information such as insertion depth (par. [0065]), the position of the distal end of the endoscopic tool (par. [0066]), the orientation of the distal end of the endoscopic tool .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795